Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-6, 10-16 in the reply filed on 4/27/2022 is acknowledged.

Priority
Acknowledgement has been made of applicant’s claim for priority under 35 USC 119 (a-d).  The certified copy has been filed on 12/4/2019.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed 12/4/2019, 3/4/2021, 4/19/2021 has been placed in the application file and the information referred to therein has been considered.

Drawings
	The drawings received 12/4/2019 are acceptable for examination purposes.

Claims Analysis
	In the Specification, “the 'shutdown temperature' refers to a temperature when 
micropores in the separator are clogged due to a sudden flow of current in a large amount caused by an internal or external short.”  Page 11, 1st paragraph.
In the Specification “the 'meltdown temperature' refers to temperature when 
the separator melts due to a sharp reduction in the mechanical strength of the separator as polyolefin crystals melt with the increasing temperature of the lithium secondary battery.”  Page 12, 1st paragraph.
In the Specification, “the 'self-heating temperature' refers to the lowest temperature measured when the positive electrode starts an exothermic reaction under a specific measurement condition.”  Page, 14, 2nd paragraph. 

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-6, 10-16 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  
In claim 1, the second recitation of “a meltdown temperature” should recite “the meltdown temperature”.
Dependent claims are rejected for the same.

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6, 10-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ryu (KR 2016-0129583).
Regarding claim 1, Ryu discloses a lithium secondary battery, comprising:
a positive electrode-;
a negative electrode; and
a separator interposed between the positive electrode and the negative electrode,
wherein the separator includes a crosslinked polyolefin porous membrane. 
Regarding claims 2, 16, 7, 8, refer to example 2 of Ozaki.
Regarding claim 15, a method for manufacturing a lithium secondary battery, comprising:
reacting a high density polyolefin having a weight average molecular weight of 200,000 to 1,000,000, [0039] a diluent, a vinyl group-containing alkoxy silane, an initiator and a crosslinking catalyst in an extruder to prepare a silane grafted polyolefin composition [0035], wherein the vinyl group-containing alkoxy silane is present in an amount of 0.1 to 4 parts by weight based on the total 100 parts by weight of the polyolefin and the diluent [0018]; 
extruding the silane grafted polyolefin composition to form an extruded product, 
stretching the extruded product to form a stretched sheet [0053];
extracting the diluent from the stretched sheet to prepare a polyolefin porous membrane [0059];
heat-setting the polyolefin porous membrane and crosslinking for 15 hours to 48 hours in the presence of water to prepare a separator having a crosslinked polyolefin porous membrane [0066]; and
interposing the separator between a positive electrode and a negative electrode.
Regarding claim 10, the meltdown temperature of the crosslinked polyolefin porous membrane is 150 to 230°C [0075].
Regarding claim 11, the meltdown temperature of the crosslinked polyolefin porous membrane is 179 to 210°C [0075].
Regarding claim 13, the crosslinked polyolefin porous membrane is crosslinked by siloxane crosslinking bonds or peroxide crosslinking bonds [0085].
Regarding claim 14, a degree of crosslinking of the crosslinked polyolefin porous membrane is 20 to 90% [0074].

Regarding claim 1, 15, wherein the separator having a shutdown temperature of 125 to 145°C and a difference between the shutdown temperature and a meltdown temperature ranging between 20 and 80°C, Regarding claim 4, the shutdown temperature is 136 to 141°C, Regarding claim 5, the difference between the shutdown temperature and the meltdown temperature is 40 to 74°C, Ryu discloses the meltdown temperature of between 160-220 C [0075].  It appears that Ryu’s method making [0011-0016] is similar to the Applicant’s method, page 19-20 of instant Specification.  Hence, it appears that Ryu meets the shutdown temperature of Applicant’s claim 1, 15.
MPEP 2112 V states that "once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference."
Regarding claim 1, 15, Ryu does not disclose the meltdown temperature that is higher by 5 to 35°C than a self-heating temperature of a positive electrode active material provided in the positive electrode, Regarding claim 3, the self- heating temperature of the positive electrode is 150 to 220°C, Regarding claim 6, the separator includes the crosslinked polyolefin porous membrane having the meltdown temperature that is higher by 9 to 34°C than the self-heating temperature of the positive electrode, Regarding claim 12, the self- heating temperature of the positive electrode is 158 to 183°C, Ryu discloses examples of cathode active material being lithium manganese oxide, lithium cobalt oxide, lithium nickel oxide, lithium iron oxide, lithium composite oxide [0078].  The instant Specification states:
In a particular embodiment of the present disclosure, the positive electrode active 
material may further include one of LiCoO2, LiNiO2, LiMn2O4, LiAl2O3, LiCoPO4,20 LiFePO4, LiNiMnCoO2 and LiNii-x-y-zCoxM1yM2zO2 (M1 and M2 are independently any one selected from the group consisting of Al, Ni, Co, Fe, Mn, V, Cr, Ti, W, Ta, Mg and Mo, and x, y and z are independently atomic fractions of elements in the oxide composition where 0 < x < 0.5, 0 < y < 0.5, 0 < z < 0.5, x+y+z < 1), or their mixture. [0017]
Since Ryu discloses the active materials as disclosed by the Applicants, it appears that Ryu’s battery would meet the limitation as claimed.  
MPEP 2112 V states that "once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA KYUNG SOO WALLS whose telephone number is (571)272-8699.  The examiner can normally be reached on M-F until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached at 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CYNTHIA K WALLS/           Primary Examiner, Art Unit 1724